05/04/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 20-0592


                                       PR 20-0592
                                                                        FILED
                                                                       MAY 0 4 2021
                                                                    Bowen Greenwood
IN THE MATTER OF MATTHEW LOWY,                                    Clerk of Suprerne Court
                                                                     Stats nf Montana


       An Attorney at Law,                                        ORDER

             Respondent.




      On December 10, 2020, the Office of Disciplinary Counsel(ODC)filed a formal
disciplinary complaint with the Commission on Practice (Commission) against Montana
attorney Matthew Lowy. The disciplinaiy complaint may be reviewed by any interested
person in the office ofthe Clerk of this Court.
       The ODC alleged six counts of misconduct against Lowy arising out of two
unrelated matters: Lowy's representation of Justin Palmer in a breach of contract case and
Lowy's representation of Christopher Rodgers in a wrongful termination case.
       Ultimately, Lowy tendered an admission and affidavit of consent pursuant to
Rule 26(B)(3) of the Montana Rules for Lawyer Disciplinary Enforcement(MRLDE)on
January 20, 2021. In his tender, Lowy agreed to discipline in the form of a public
admonition from the Commission, a three-year term of probation subject to specified
conditions, and assessment of costs pursuant to MRLDE 9(C)(4). ODC concurred with
Lowy's tendered admission. The Commission heard the matter on April 21, 2021.
       On April 27, 2021, the Commission submitted to this Court its Findings of Fact,
Conclusions ofLaw and Recommendation in which it recommended that this Court accept
Lowy's conditional admissions and impose discipline in the form agreed to by Lowy.
       Having reviewed the applicable Rules, we have determined that this matter is not
subject to review by this Court because the forms of discipline imposed do not require this
Court's approval. In this case, Lowy and the Commission agreed upon discipline in the
form of a public admonition, probation, and costs. MRLDE 26(A)(1) provides in part that
a lawyer against whom a Complaint has been filed may tender to ODC a conditional
admission in exchange for a stated form of discipline. An Adjudicatory Panel of the
Commission may either approve or reject the tendered admission under MRLDE 26(A)(4).
MRLDE 26(A)(4)(a) further provides:
       If the tendered admission is approved by the Adjudicatory Panel, such
       approval shall be final if the stated form of discipline is a letter of caution, a
       public admonition, probation imposed by an Adjudicatory Panel as provided
       in Rule 9[(A)(6)][1] of these Rules, or any combination of these forms of
       discipline, with or without imposition of costs of the proceeding; but, in all
       other instances, the tendered admission shall be subject to approval or
       rejection by the Supreme Court.

       In this case, the Commission approved Lowy's tendered admission and the stated
form of discipline is a public admonition, probation as provided for in MRLDE 9(A)(6),
and imposition of costs. As such, the Commission's findings, conclusions, and order of
discipline are not subject to this Court's review under the applicable Rules.
       Based upon the foregoing,
       IT IS HEREBY ORDERED:
       1. The Commission's Findings of Fact, Conclusions ofLaw and Recommendation
is REMANDED to the Commission with instructions to VACATE the Recommendation,




 On October 30, 2020, this Court approved extensive revisions to the Montana Rules for Lawyer
Disciplinary Enforcement, effective January 1, 2021. Among the revisions was a reorganization
of MRLDE 9. Prior to January 1, 2021, MRLDE 9(C) provided, inter alia, "A lawyer against
whom disciplinary proceedings are pending may be placed on probation by the Supreme Court,
or, with the lawyer's concurrence, by an Adjudicatory Panel." That provision, along with other
provisions relating to probation, is now found at MRLDE 9(A)(6). We have determined that this
cross-reference was overlooked in the current revisions and we will correct this provision as part
of future revisions to the Montana Rules of Lawyer Disciplinary Enforcement to reference the
correct subsection of MRLDE 9.

                                                2
IMPOSE its Order of Discipline and FILE its Findings of Fact, Conclusions of Law and
Order of Discipline with the Clerk of Court in accordance with MRLDE 26(C).
      2. Upon filing its Findings of Fact, Conclusions of Law and Order of Discipline
with the Clerk of Court pursuant to MRLDE 26(C), the Commission shall file the
conditional admission and affidavit of consent pursuant to MRLDE 26(D).
      The Clerk of this Court is directed to serve a copy of this Order upon counsel for
Matthew Lowy, and to provide copies to Disciplinary Counsel, and the Office
Administrator for the Commission on Practice.
      DATED this Ltday of May,2021.




                                                            Chief Justice


                                                  194 M 2-1•L
                                                  J•12/14v.•



                                                               Justices




                                           3